726 F.2d 424
UNITED STATES of America, Appellee,v.Roy L. CRAWFORD, Appellant.UNITED STATES of America, Appellee,v.Harold SYKES, Appellant.
Nos. 83-1627, 83-1632.
United States Court of Appeals,Eighth Circuit.
Submitted Nov. 14, 1983.Decided Feb. 3, 1984.

Appeals from the United States District Court for the District of Minnesota;  Harry H. MacLaughlin, District Judge.
Lynn S. Castner, Minneapolis, Minn., for appellants.
James M. Rosenbaum, U.S. Atty., Joseph T. Walbran, Asst. U.S. Atty., D. Minn., Minneapolis, Minn., for appellee.
Before LAY, Chief Judge, and ROSS and BOWMAN, Circuit Judges.
PER CURIAM.


1
The appellants, Roy Crawford and Harold Sykes, were each convicted on three counts of distributing heroin in violation of 21 U.S.C. Sec. 841(a)(1) (1976).  In addition to the distribution charges, Harold Sykes was convicted on one count of possession of heroin in violation of 21 U.S.C. Sec. 844 (1976).  Roy Crawford was sentenced to twelve years on each count, the sentences to be served concurrently.  He was also sentenced to a special parole term of 12 years.  Harold Sykes was sentenced to two years incarceration and a special parole term of three years.


2
The appellants were tried together, and the case was submitted to a jury.1   In this appeal a number of issues are raised and the appellants argue that either a new trial or resentencing must be ordered.  Specifically, Crawford argues that the trial court erred in basing his sentence on "improper" evidence admitted at the hearing, failing to dismiss the indictment for lack of probable cause, refusing to grant a motion for severance, overruling defense objections to certain testimony, and finally, refusing to grant his motion for judgment of acquittal.  Sykes also argues that the trial court's denial of his motion for judgment of acquittal was reversible error.  In addition the jury instructions on reasonable doubt and certain evidentiary rulings are argued to be reversible error.


3
We have carefully studied the briefs of the parties and the record of this action.  We find the appellants' arguments to be meritless and, accordingly, affirm pursuant to Rule 14 of the rules of this court on the basis of the trial court's order.



1
 The Honorable Harry H. MacLaughlin presided